DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the appeal brief filed on January 31, 2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JOANNE M HOFFMAN/               Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                         

Response to Arguments
Applicant’s arguments, see pages 10-12 from the appeal brief, filed 1/31/2022, with respect to the rejection of claim 58 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Salahieh et al., WO 2011143468.
1/31/2022, with respect to the rejections of claims 39-42 and 45-57, have been fully considered but they are not persuasive. In the arguments for the rejections of claims 39 and 56, the applicant argues that Salahieh et al., WO 2011143468, does not disclose a region of the electrode having a variable impedance region. The applicant argues that the dielectric layer is for insulation only and does not create a variable impedance region. However, in the applicant’s own specification, they assert that the dielectric layer is what creates a variable impedance region in their own device ([0034]). Impedance is a combination of resistance and reactance, where resistance is constant under different frequencies, but reactance varies with frequency. Thus, a variable impedance region must have a significant reactance in order for the impedance to vary with frequency. Typically, a material has reactance due to the presence of a capacitor or an inductor. In this case, Salahieh discloses a region of the electrode that includes a capacitor created from electrode 6, conducting layer 96, and dielectric layer 100 between the two conducting layers (Figures 1A-1B). This capacitor is what gives a region of the electrode a variable impedance. The variable impedance region is the part of the electrode where the dielectric layer 100 is between two conducting layers. The region of the electrode where the dielectric layer 100 is not between two conducting layers does not have an impedance that varies with frequency because its reactance is negligible because there is no capacitor or inductor present. Thus, Salahieh teaches an electrode with a variable impedance region and a region where the impedance is substantially constant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-42, 45-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 39 and 56, it is unclear what “radially relative to” means, especially how a layer of material can be disposed radially relative to another layer of material. Clarity is needed. Dependent claims 40-42, 45-55, and 57 inherit the deficiencies of independent claims 39 and 56. For examination purposes, “radially relative to” is interpreted as “any material that is seen as radial from a point in space and thus layered.” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 39-40, 42, and 45-57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salahieh et al., WO 2011143468, herein referred to as “Salahieh”.
(Figures 1A-1B: electrode assembly and electrodes 6) for use with an ablation catheter ([0007]), the electrode comprising: a variable impedance region (Figures 1A-1B: the region of electrode assembly 105 where electrodes 6 are adjacent to dielectric layer), wherein the variable impedance region has a first impedance when a first electrical signal having a first frequency is applied thereto, and a second impedance when a second electrical signal having a second frequency is applied thereto, the second impedance being different than the first impedance (Figures 1A-1B: the dielectric layer 100 acts as an insulator between conductive layer 96 and electrodes 6, forming a capacitor which has frequency-dependent reactance and thus frequency-dependent impedance); and a substantially constant impedance region (Figures 1A-1B: the region of electrode assembly 105 where electrodes 6 are adjacent to conducting layer 96 [this region has no capacitor or inductor, therefore it’s reactance is minimal, and thus impedance is substantially constant regardless of frequency), wherein the variable impedance region includes a first layer of material (Figures 1A-1B: dielectric layer 100) disposed radially relative to a conductive electrode layer of material (Figures 1A-1B: dielectric layer is adjacent to electrodes 6 for part of electrode assembly 105), wherein the first layer overlaps with only a portion of the conductive electrode layer of material (Figures 1A-1B: dielectric layer is adjacent to electrodes 6 for part of electrode assembly 105 and is not adjacent to electrodes 6 for the rest of electrode assembly 105), to create an overlap region where the first layer and the conductive electrode layer overlap (see annotated Figure 1 below), and a non-overlap region where the first layer and the conductive electrode layer do not overlap (see annotated Figure 1 below).

    PNG
    media_image1.png
    163
    460
    media_image1.png
    Greyscale

Figure 1: Depiction of overlap region and non-overlap region in Figure 1A of Salahieh 

Regarding claim 40, Salahieh discloses the device according to claim 39, further disclosing a device wherein the first impedance is higher than the second impedance when the first electrical signal has a lower frequency than the second electric signal (Figures 1A-1B: the dielectric layer 100 acts as an insulator between conductive layer 96 and electrodes 6, forming a capacitor which has frequency-dependent reactance and thus frequency-dependent impedance; the reactance of a capacitor is inversely proportional to signal frequency). 
Regarding claim 42, Salahieh discloses the device according to claim 39, further disclosing a device wherein the substantially constant impedance region is adapted so that an impedance of the substantially constant impedance region does not vary based on the frequency of an electrical signal applied thereto (Figures 1A-1B: the region of electrode assembly 105 where electrodes 6 are adjacent to conducting layer 96 [this region has no capacitor or inductor, therefore it’s reactance is minimal, and thus impedance is substantially constant regardless of frequency). 
Regarding claim 45, Salahieh discloses the device according to claim 39, further disclosing a device wherein the non-overlap region is disposed in a central portion of the electrode (Figures 1A-1B: the region of electrode assembly 105 where electrode 6 is adjacent to conducting layer 96 is a central portion of the electrode [also see annotated Figure 1 above]).
(Figures 1A-1B: the region of electrode assembly 105 where electrode 6 is adjacent to conducting layer 96 is at the end of electrode assembly 105 and electrode 6 [also see annotated Figure 1 above]).
Regarding claim 47, Salahieh teaches the device according to claim 39 wherein the variable impedance region includes a layer of high dielectric material (Figures 1A-1B: dielectric layer 100).
Regarding claim 48, Salahieh discloses the device according to claim 39, further disclosing a device wherein the electrode includes more than one variable impedance region (Figure 1D: electrode assembly 105 has multiple dielectric layers in different places and thus has more the one variable impedance regions and [00105] and [00108]).
Regarding claim 49, Salahieh discloses the device according to claim 39 wherein variable impedance region is disposed in a peripheral region of the electrode (Figures 1A-1B: the region of electrode assembly 105 where electrode 6 is adjacent to conducting layer 96 is at the end of electrode assembly 105 and electrode 6 [also see annotated Figure 1 above]).
Regarding claim 50, Salahieh discloses the device according to claim 39 wherein the substantially constant impedance region is disposed within a central portion of the electrode (Figures 1A-1B: the region of electrode assembly 105 where electrode 6 is adjacent to conducting layer 96 is a central portion of the electrode [also see Figure 1 above]).
Regarding claim 51, Salahieh teaches the device according to claim 39 wherein the electrode is individually addressable (Figure 1D and [00101]).
Regarding claim 52, Salahieh discloses the device according to claim 39 wherein a periphery of the electrode defines an uninterrupted electrode surface area that can be exposed to tissue to deliver an electrical signal to the tissue (Figure 1B: the outermost layer of the left side of electrode assembly 105 is electrode 6 which would be exposed to tissue during treatment).
(Figures 1A-1B: the substantially constant impedance region, which is the same as the non-overlap region in Figure 1 above). The substantially constant impedance region has an impedance that is basically just resistance with negligible reactance. The resistance should be fairly low since this region is formed with conductive materials. On the other hand, the variable impedance region should have the same resistance as the substantially constant impedance region, but it also has reactance due to the dielectric layer. Thus, the substantially constant impedance region must have an impedance lower than the first impedance or second impedance. 
Regarding claim 54, Salahieh discloses the device according to claim 39 wherein the electrode is positioned on an expandable structure ([00107]).
Regarding claim 55, Salahieh discloses the device according to claim 39 wherein the electrode is configured to pass ablation energy at an ablation frequency through its entirety ([00136]).

Regarding claim 56, Salahieh discloses an electrode (Figures 1A-1B and 1D: electrode assembly 105 including electrodes 6) comprising: a physiological signal mapping section ([00101]: “It should be appreciated that the electrodes and electrode assemblies described herein can be used for a variety of functions as is known in the art, including but not limited to, ablation, mapping, sensing, and/or stimulating a variety of cells types and tissue types”) comprising a substantially constant impedance (Figures 1A-1B: the region of electrode assembly 105 where electrodes 6 are adjacent to conducting layer 96 [this region has no capacitor or inductor, therefore it’s reactance is minimal, and thus impedance is substantially constant regardless of frequency); and a tissue ablating section (Figure 1D: multiple electrodes 6 as part of electrode assembly 105 and [00101]: “It should be appreciated that the electrodes and electrode assemblies described herein can be used for a variety of functions as is known in the art, including but not limited to, ablation, mapping, sensing, and/or stimulating a variety of cells types and tissue types”) comprising the substantially constant impedance region and a variable impedance region (Figures 1A-1B: the substantially constant impedance region, which is the same as the non-overlap region in Figure 1 above, and the variable impedance region, which is the same as the overlap region in Figure 1 above), wherein the variable impedance region has a first impedance when a first frequency is applied thereto, and a second impedance when a second frequency is applied thereto, the second impedance being different than the first impedance (Figures 1A-1B: the dielectric layer 100 acts as an insulator between conductive layer 96 and electrodes 6, forming a capacitor which has frequency-dependent reactance and thus frequency-dependent impedance), wherein the variable impedance region includes a first layer of material (Figures 1A-1B: dielectric layer 100) disposed radially relative to a conductive electrode layer of material (Figures 1A-1B: dielectric layer is adjacent to electrodes 6 for part of electrode assembly 105), wherein the first layer overlaps with only a portion of the conductive electrode layer of material (Figures 1A-1B: dielectric layer is adjacent to electrodes 6 for part of electrode assembly 105 and is not adjacent to electrodes 6 for the rest of electrode assembly 105), to create an overlap region where the first layer and the conductive electrode layer overlap, and a non-overlap region where the first layer and the conductive electrode layer do not overlap (see annotated Figure 1 above).
Regarding claim 57, Salahieh discloses the device according to claim 56 wherein the substantially constant impedance region comprises a physiological signal mapping section (Figures 1A-1B: electrodes 6 are part of the substantially constant impedance region, which corresponds to the non-overlap region in Figure 1 above and [00101]: “It should be appreciated that the electrodes and electrode assemblies described herein can be used for a variety of functions as is known in the art, including but not limited to, ablation, mapping, sensing, and/or stimulating a variety of cells types and tissue types”).

Regarding claim 58, Salahieh discloses an electrode (Figures 1A-1B: electrode assembly 105 with electrodes 6) with a first region and a second region, wherein in the first region (see overlap region in Figure 1 above), the electrode comprises a layer of a variable impedance material (Figures 1A-1B: dielectric layer 100) disposed radially outward in a direction extending from a center of a conductive electrode layer of material (Figures 1A-1B: conducting layer 96) to a periphery of the conductive electrode layer of material, and wherein in the second region (see non-overlap region in Figure 1 above), the electrode does not comprise the layer of the variable impedance material (Figures 1A-1B: dielectric layer 100 is not part of the electrode region defined as non-overlap region in Figure 1 above), and wherein in the first region, the layer of the variable impedance material overlaps with only a portion of the conductive electrode layer of material (Figures 1A-1B: dielectric layer 100 overlaps only in the overlap region above; it does not overlap with the electrode 6 or conducting layer 96 in the non-overlap region as shown in Figure 1 above), to create an overlap region where the layer of the variable impedance material and the conductive electrode layer overlap (see overlap region of Figure 1 above), and a non-overlap region where the layer of the variable impedance material and the conductive electrode layer do not overlap (see non-overlap region of Figure 1 annotated above). The phrase “radially outward” as written can be broadly interpreted as essentially stacked. The variable impedance layer 100 is disposed “radially outward” in a direction extending from a center of a conductive layer 96 to a periphery of the conductive layer 96 since variable impedance layer is adjacent to conductive layer 96, as seen in Figure 1 above and Figures 1A-1B.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Salahieh in view of Kozel, US 20050256521, herein referred to as “Kozel.”
Regarding claim 41, Salahieh teaches the device according to claim 39, but it does not explicitly disclose a device where the first electrical signal has a frequency of about 1000 Hz or less, and the second electrical signal has a frequency of at least about 50 KHz.
However, Kozel discloses a device where the first electrical signal has a frequency of about 1000 Hz or less, and the second electrical signal has a frequency of at least about 50 KHz ([0081]-[0097]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Salahieh with a first electrical signal that has a ([0003]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794